DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 10 objected to because of the following informalities:  
Claim 1, Line 7: “the plurality controller platforms” should be “the plurality of controller platforms”.
Claim 6, Line 2: “the data processing or the memory insufficiency” should be “the data processing or 
Claim 6, Line 3: “restoring all controller functions the first type controllers” should be “restoring all controller functions of the first type controllers”.
Claim 10, Lines 6-7: “the plurality controller platforms” should be “the plurality of controller platforms”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 3 recites “an emulation layer for emulating the first hardware architecture by performing a translation so that the state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller”. The function is described in (¶ 0019) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Claim 9 recites “a controller application module orchestrator (CAMO)… implements at least the extending synchronization and the switching”. The functions are 
Claim 10 recites “a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller”. The function is described in (¶ 0018) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Claim 10 recites “a controller application module orchestrator (CAMO)… for implementing: extending synchronization to the second type controller; transferring the backup AM to a memory of the second type controller, and after the translating, switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process.”. The functions are described in (¶¶ 0034, 0046) and the structure for performing the functions is described in (¶ 0035) by “The CAMO may be stored in any memory in the process control system”.
Claim 15 recites “a controller application module orchestrator (CAMO)… implements at least the extending synchronization and the switching”. The functions are described in (¶ 0046) and the structure for performing the functions is described in (¶ 0035) by “The CAMO may be stored in any memory in the process control system”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 15, “a controller application module orchestrator (CAMO) coupled to the plant-wide network for implementing at least the extending synchronization and the switching” fails to further limit the subject matter of claim 10 and fails to include all the limitations of claim 10, which recites “a controller application module orchestrator (CAMO) coupled to the plant-wide network for implementing: extending synchronization to the second type controller; transferring the backup AM to a memory of the second type controller, and after the translating, switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the state and data information from the primary AM" in Line 3.  It is unclear if “the state and data information” is the same as “the states and values” in claim 1. It is recommended that claim 3 instead recites "the states and values from the primary AM ". For examination purposes, claim 3 will be interpreted as "the states and values from the primary AM ".

Claim 15 recites the limitation "a controller application module orchestrator (CAMO)" in Line 2.  It is unclear if this is the same as “a controller application module orchestrator (CAMO)” in claim 10. It is recommended that claim 15 first address the 112(d) rejections above. For examination purposes, claim 15 will be interpreted as "a controller application module orchestrator (CAMO)" being the same as "a controller application module orchestrator (CAMO)" recited in claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”).
	
Regarding claim 1, Mclaughlin1 teaches
	A method, comprising:
providing a process control system configured for running a process (Fig. 1, ¶ 0018: the system 100 is used here to facilitate control over components in one or multiple plants 101a-101n) comprising a plurality of controller platforms including first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers coupled to one another by a redundancy network for providing a controller pool (Fig. 2, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). upgraded. The controllers 205a-205b, 210a-210b here could denote multiple controllers , and primary application modules (AMs) coupled to the plurality controller platforms (¶ 0057: An additional offline "Level 1" process controller configuration is created for the new controllers 210a-210b at step 282. The additional offline process controller configuration is equivalent to the configuration for the original "Level 1" process controllers 205a-205b. ¶ 0058: The configuration in step 282 is used to load the controller 210b before it takes control from the controller 205a (controller configuration = AM)) by a plant-wide network (Fig. 1, ¶ 0033: plants 101 connected to network 136, which couples to network 128, which couples to network 120 (¶ 0029), which couples to network 112 (¶ 0026), which couples to network 108 (¶ 0023)), wherein the plurality of controller platforms are coupled by an input/output (I/O) mesh network to I/O devices to provide an I/O pool coupled to field devices (Fig. 1, ¶ 0021: controllers 106, which are coupled to the network 104. Fig. 1, ¶ 0020: network 104 can be a Foundation Fieldbus network (Foundation Fieldbus network = I/O mesh network coupled to I/O devices to provide an I/O pool) facilitates interaction with the sensors 102a and actuators 102b (sensors 102a and actuators 102b = field devices)) coupled to processing equipment (Fig. 1, ¶ 0019: the sensors 102a could measure a wide variety of characteristics in the process system, such as , the method comprising:
transferring states and values from at least one of the primary AMs running on one of the first type controllers to a memory accessible by the second type controller to store a backup AM; (¶ 0060: The offline configuration (controller configuration = AM) (¶ 0057: names, addressing information, and I/0 configurations from the original process controllers 205a-205b can be maintained = states) is also loaded to the new second controller 210b at step 289. Run-time or other data (run-time data = values) is retrieved from the old first controller 205a, and stored to the new second controller 210b at step 290. ¶ 0036: controllers 106 contain memories 144 for storing data)
extending synchronization to the second type controller, and (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation)
switching to utilize the second type controller by deploying the backup AM as an active controller while continuing to run the process. (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291 to take control of an industrial process. During this time, the new controller 210b is operated from the primary server, and the direct-connected operator station 225 is used to operate the 

Regarding claim 7, McLaughlin1 further teaches
the plurality of controller platforms include at least one redundant controller arrangement. (¶ 0042: redundant process controllers).

Regarding claim 8, McLaughlin1 further teaches
wherein the switching is performed at least partially automatically. (¶ 0063: during the migration of the "Level 1" process controllers, many of the steps described above could be performed in an automated manner).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2013/0212212 (“Addepalli”). 
Regarding claim 2, McLaughlin1 further teaches
	translating the…values from the at least one of the primary AMs…before the switching…into an instruction set that is compatible with the second hardware architecture. (¶ 0060: Run-time or other data is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290).
McLaughlin1 does not teach the remaining limitations.
Addepalli teaches
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent format information, (Fig. 3, ¶¶ 0032, 0055: a universal programming module 247 on a first device (e.g., device A) collects context and state information from a local application 244 executing on the first device. The context and state information may be converted from a platform specific format for the local application into a generic format)
and wherein the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller, (¶ 0056: the context and state information may be transferred from the first device to the second device over the connection)
and before the switching the method further comprising the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture. (Fig. 3, ¶¶ 0032, 0057: a context mobility agent 248 on a first device (e.g., assume the perspective of device B) receives remote context and remote state information from a second device (e.g., device A). The remote context and remote state information may be converted from a generic format into a platform specific format for the local application 244 on the first device. The local application may be configured to execute according to the remote context and remote state information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Addepalli’s migration translation with McLaughlin1’s migration translation. Addepalli’s teachings allow application contexts to migrate from device to device while also abstracting application-specific context and state information irrespective of hardware and operating system platforms, thus providing a smooth context migration without execution interruption (Addepalli, ¶¶ 0028, 0029). This would address McLaughlin1’s difficulty with a device upgrade while an industrial process remains online when a new device is a different type from its predecessor (McLaughlin1, ¶ 0005). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2016/0103431 (“Ganapathi”). 

Ganapathi teaches
the second type controller further comprises an emulation layer for emulating the first hardware architecture by performing a translation so that the state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller. (¶ 0062: emulation strategies running in a C300 controller (C300 controller = second type controller), where the emulation strategies link control strategies of the C300 controller to legacy HIWAY (HIWAY = first type controller) gateway (HG) points (points = states), preserving the point "footprint" (preserving footprint = remains in a compatible data format) on the legacy control system (legacy control system = primary AM) while the points are actually running on the advanced control system. ¶ 0061: can access process and control data (data = values) from both physical and emulated points without any apparent difference to the operator. ¶¶ 0043, 0062: K4LCN contains memory and channelizes communications to physical HIWAY devices and emulated HIWAY devices running on C300 controllers)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ganapathi’s migration emulation with McLaughlin1’s migration. Ganapathi provides on-process migration of a legacy device or system to a new device or system while control functions of other .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2009/0222654 (“Hum”).

	Regarding claim 4, McLaughlin1 does not teach the limitations.
	Hum teaches
	the first hardware architecture comprises a PowerQUICC or an ARM architecture, and wherein the second hardware architecture comprises an X86 operating system (OS) architecture. (¶ 0028: thread/process/task may be transferred back to the main core in a similar manner as it was transferred to the lower power/performance core. ¶ 0029: the main core is an x86 architecture core and the lower power/performance core is an ARM architecture core).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hum’s architectures used in migration with McLaughlin1’s migration. Hum provides process migration across different processor architectures based on processing requirements (Hum, ¶ 0029), .

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2014/0173336 (“Bennah”).
	
	Regarding claim 5, McLaughlin1 does not teach the limitations.
	Bennah teaches
	at a first time the process is being exclusively controlled by the first type controllers (Fig. 1, ¶ 0015: active blade servers provide responses to user requests for data processing services from the data center), further comprising at a second time after the first time determining a data processing or memory insufficiency in the first type controllers, and then implementing the switching. (¶ 0036: select the initial replacement server from a standby pool as having data processing resources that, among other servers in the pool, most closely match the data processing resource requirements (¶¶ 0033, 0034: data processing resource requirements of a data processing workload of a failing active blade server = data processing insufficiency)).


Regarding claim 6, McLaughlin1 does not teach the limitations.
	Bennah further teaches
	repairing or replacing at least one of the first type controllers to overcome the data processing or the memory insufficiency, restoring all controller functions the first type controllers (¶ 0035: the initial replacement blade server provides fewer resources than are specified as data processing resource requirements for the workload. ¶ 0049: failure of server A, then server A is repaired, returned to availability in the standby pool, and then placed back into service by replacing server C, which was the replacement for server A.), then idling the second type controller to transfer an entire controller workload back to the first type controllers. (¶ 0049: server A replaces server C, which was the replacement for server A. Server C is returned to the standby pool). If the initial 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin1 is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (¶¶ 0004, 0005).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”).
	
	Regarding claim 9, McLaughlin1 does not teach the limitations.
	McLaughlin2 teaches
a controller application module orchestrator (CAMO) coupled to the plant-wide network (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415)) implements at least the extending synchronization (Fig. 8, ¶ 0073: wizard loads a configuration into the C300 controller 425a, retrieve checkpoint data from the C200 controller in the chassis 320a, and restore run-time data to the C300 controller 425a. ¶ 0074: the C300 controller 425a is transitioned into the primary role by the wizard) and the switching. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration wizard with McLaughlin1’s migration because McLaughlin2 provides additional details regarding specific implementations of the migration technique of McLaughlin1 (McLaughlin, ¶¶ 0038, 0039). 

Claim(s) 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent Application Publication No. 2013/0212212 (“Addepalli”).
 
Regarding claim 10, Mclaughlin1 teaches
A process control system configured for running a process, comprising (Fig. 1, ¶ 0018: the system 100 is used here to facilitate control over components in one or multiple plants 101a-101n) 
a plurality of controller platforms including first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers coupled to one another by a redundancy network for providing a controller pool (Fig. 2, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). upgraded. The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106),
 primary application modules (AMs) coupled to the plurality controller platforms (¶ 0057: An additional offline "Level 1" process controller configuration is created for the new controllers 210a-210b at step 282. The additional offline process  by a plant-wide network (Fig. 1, ¶ 0033: plants 101 connected to network 136, which couples to network 128, which couples to network 120 (¶ 0029), which couples to network 112 (¶ 0026), which couples to network 108 (¶ 0023)), wherein the plurality of controller platforms are coupled by an input/output (I/O) mesh network to I/O devices to provide an I/O pool coupled to field devices (Fig. 1, ¶ 0021: controllers 106, which are coupled to the network 104. Fig. 1, ¶ 0020: network 104 can be a Foundation Fieldbus network (Foundation Fieldbus network = I/O mesh network coupled to I/O devices to provide an I/O pool) facilitates interaction with the sensors 102a and actuators 102b (sensors 102a and actuators 102b = field devices)) coupled to processing equipment (Fig. 1, ¶ 0019: the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate. Also, the actuators 102b could alter a wide variety of characteristics in the process system)
…translating…values received from at least one of the AMs running on one of the first type controllers…that has an instruction set compatible with the second type controller; (¶ 0060: Run-time or other data, which correspond to the configuration running on the old first controller 205a, is retrieved from the old first controller 205a, 
...
	extending synchronization to the second type controller; (¶ 0060: The new controller 210b communicates with the original controller 205a to ensure control can be transferred to the new controller 210b)
transferring the backup AM to a memory of the second type controller, and (¶ 0060: The offline configuration (controller configuration = AM) is also loaded to the new second controller 210b at step 289. ¶ 0036: controllers 106 contain memories 144 for storing data)
after the translating, switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291 to take control of an industrial process. During this time, the new controller 210b is operated from the primary server, and the direct-connected operator station 225 is used to operate the controller 205b until the controller 210b takes control. ¶ 0062: migration occurs while maintaining control and operator view over the industrial process(es) being controlled).

McLaughlin2 teaches
a controller application module orchestrator (CAMO) coupled to the plant-wide network for implementing: (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415))
extending synchronization to the second type controller; (¶ 0074: the C300
controller 425a is transitioned into the primary role by the wizard)
transferring the backup AM to a memory of the second type controller, and (Fig. 8, ¶ 0073: wizard can further load a configuration into the C300 controller 425a, retrieve checkpoint data from the C200 controller in the chassis 320a, and restore run-time data to the C300 controller 425a)
…switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration 
McLaughlin2 does not teach the translating device or translating states and values. 
Addepalli teaches
a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller; (Fig. 3, ¶ 0057: a context mobility agent 248 on a first device (e.g., assume the perspective of device B) receives remote context and remote state information from a second device (e.g., device A). The remote context and remote state information may be converted from a generic format into a platform specific format for the local application 244 on the first device. The local application may be configured to execute according to the remote context and remote state information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Addepalli’s migration translation with McLaughlin1 and McLaughlin2’s migration translation. Addepalli’s teachings allow application contexts to migrate from device to device while also abstracting application-specific context and state information irrespective of hardware 

Regarding claim 13, McLaughlin1 further teaches
the plurality of controller platforms include at least one redundant controller arrangement. (¶ 0042: redundant process controllers).

Regarding claim 14, McLaughlin1 further teaches
wherein the switching is performed at least partially automatically. (¶ 0063: during the migration of the "Level 1" process controllers, many of the steps described above could be performed in an automated manner).

Regarding claim 15, McLaughlin1 does not teach the limitations.
	McLaughlin2 teaches
a controller application module orchestrator (CAMO) coupled to the plant-wide network (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415)) implements at least the extending synchronization (Fig. 8, ¶ 0073: wizard loads a configuration into the C300 controller 425a, retrieve checkpoint data and the switching. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration wizard with McLaughlin1’s migration because McLaughlin2 provides additional details regarding specific implementations of the migration technique of McLaughlin1 (McLaughlin, ¶¶ 0038, 0039). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 10 above, and further in view of US Patent Application Publication No. 2009/0222654 (“Hum”).

Regarding claim 11, McLaughlin1, McLaughlin2, and Addepalli do not teach the limitations.
	Hum teaches
	the first hardware architecture comprises a PowerQUICC or an ARM architecture, and wherein the second hardware architecture comprises an X86 operating system (OS) architecture. (¶ 0028: thread/process/task may be transferred back to the main core in a similar manner as it was transferred to the lower power/performance core. ¶ 0029: the main core is an x86 architecture core and the lower power/performance core is an ARM architecture core).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hum’s architectures used in migration with McLaughlin1, McLaughlin2, and Addepalli’s migration. Hum provides process migration across different processor architectures based on processing requirements (Hum, ¶ 0029), which would help McLaughlin’s migration across devices with differing processor hardware during device upgrades (McLaughlin, ¶ 0037), which are needed due to capacity available in new devices (McLaughlin, ¶ 0004).
	
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 10 above, and further in view of view of US Patent Application Publication No. 2014/0173336 (“Bennah”).
	
	Regarding claim 12, McLaughlin1, McLaughlin2, and Addepalli do not teach the limitations.
	Bennah teaches
	at a first time the process is being exclusively controlled by the primary AMs (Fig. 1, ¶ 0015: active blade servers provide responses to user requests for data processing services from the data center), further comprising one of the first type controllers or the second type controller at a second time after the first time for determining a data processing or memory insufficiency in the first type controllers, and then implementing the switching. (¶ 0036: select the initial replacement server from a standby pool as having data processing resources that, among other servers in the pool, most closely match the data processing resource requirements (¶¶ 0033, 0034: data processing resource requirements of a data processing workload of a failing active blade server = data processing insufficiency based on the first type controller)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent Application Publication No. 2020/0310394: activation and de-activation of high performance CPUs and low performance MCUs in a software-defined industrial system based on computing requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113